Title: To George Washington from Francis Hopkinson, 19 April 1785
From: Hopkinson, Francis
To: Washington, George



Dear sir
Philad[elphi]a 19th April 1785

Encouraged by the friendly Notice with which you have upon every Occasion been pleased to honour me, I take the Liberty

of recommending to your kind Attention my Friend Mr Pine, an Artist of acknowledged Eminence, & who has given the World many pleasing & forcible Specimens of Genius. Zeal for the American Cause has brought him over from England, to secure, whilst it is yet possible, faithful Representations of some of the most interesting Events of the late War—not ideal Pictures, but real Portraits of the Persons and Places concerned—You will easily discover the Tendency of this Letter & of Mr Pine’s Visit. Scenes, wherein you bore so conspicuous a Part, cannot be faithfully represented if you are omitted. I know you have already suffer’d much Persecution under the Painter’s Pencil—& verily believe that you would rather fight a Battle, on a just Occasion, than sit for a Picture. because there is Life and Vigour in Fortitude, & Patience is but a dull Virtue. I would not insinuate that you have not much Patience, but am very sure that you have a great deal of Good-Nature—& on this we depend on the present Occasion.
It would be no Compliment to Mr Pine to say he is the most eminent Artist, in his Way, we have ever had in this Country. But his own Pencil will display his Abilities in much better Terms than my Pen, & I have no Doubt but you will find him worthy of your Notice in every Respect.
Mrs Hopkinson joins me in most respectful Regards to your good Lady. With sincerest Wishes for your Health & Prosperity, I am, Dear sir, Your ever affectionate friend & faithful humble servant

Fras Hopkinson

